EXHIBIT 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT made the 29th day of September, 2015

 

AMONG:

 

ONLINE SECRETARY, INC. a Nevada corporation with registered address at 112 North
Curry Street, Carson City, 89703-4934

 

(herein called “the Purchaser”)

 

OF THE FIRST PART

 

AND:

 

SHARKREACH, INC., a Nevada corporation having an office at Suite 100, 1219
Morningside Drive, Manhattan Beach California, USA 90266

 

(herein called “the Seller”)

 

OF THE SECOND PART

 

WHEREAS:

 



A.

The Seller is the owner to certain assets, software (Source Code and Object
Code), Client Lists, Goodwill and Media;

B.

Prior to the date hereof, the Purchaser conducted business as an online
secretarial services company;

C.

The Seller has agreed to sell, and the Purchaser to purchase, all the Seller’s
Assets as set out herein subject to the terms and conditions herein provided.



 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and the covenants, Agreements, representations, warranties and payments
hereinafter contained, the parties hereto covenant and agree as follows:

 

1.00 PURCHASE AND SALE OF ASSETS

 

1.01 Upon the terms and subject to the conditions hereof, the Seller agrees to
sell, assign and transfer to the Purchaser, and the Purchaser agrees to purchase
from the Seller, at the time of closing, the undertaking, the Seller’s business
concept, model and idea, the going concern of the Vender’s Business and all the
Assets of the Seller's Business including, but without limiting the foregoing:

 

  1

 

 



(a)

The Chattels, Equipment, Business, and Intellectual Property as set out in
Schedule “A”;

(b)

All right and interest of the Seller to all registered and unregistered trade
marks, trade or brand names, copy-rights, designs, restrictive covenants and
other industrial or intellectual property used in connection with the Seller's
Business including but without limiting the generality of the foregoing, the
rights to the business idea, the client lists, network, Influencers, and
business relationships source codes set out in Schedule “A” (the "Intangible
Property")

(c)

The goodwill of the Seller's Business and the right of the Purchaser to
represent itself as carrying on the Seller's Business in continuation of and in
succession to the Seller and the right to use the name "SHARKREACH" or any
variation thereof as part of or in connection with the Seller's Business; all of
which are collectively called the "Assets".



 

1.02 Purchaser expressly understands and agrees that it is not purchasing or
acquiring, and Seller is not selling or assigning, any of the following assets,
properties or rights of Seller (the “Excluded Assets”), and all such Excluded
Assets shall be excluded from the Assets: (a) the assets listed under the
heading “Excluded Assets” on Schedule “A” and (b) the rights which accrue or
will accrue to Seller under this Agreement and the other agreements being
executed in connection herewith.

 

2.00 PURCHASE PRICE; ALLOCATION; NON-ASSIGNABLE ASSETS

 

2.01 The purchase price payable by the Purchaser to the Seller for the Assets
and the Assumed Liabilities shall be 24,750,000 shares of the Purchaser’s common
stock, par value $0.01 (U.S.) (the “Sale Shares”), issued by the Purchaser to
the Seller, as set out herein.

 

2.02 Purchaser and Seller shall in good faith agree upon the allocation of the
purchase price among the Assets in accordance with the principles of Section
1060 of the Internal Revenue

 

Code of 1986, as amended (the “Code”), and the U.S. Treasury regulations
thereunder (the “Purchase Price Allocation”) prior to or no later than sixty
(60) days following the Closing. Any subsequent adjustments to the purchase
price shall be reflected in the Purchase Price Allocation in a manner consistent
with Section 1060 of the Code and the regulations thereunder. Purchaser and
Seller (i) shall execute and file their respective tax returns in a manner
consistent with the allocation as finally determined pursuant to this Section
2.02 and (ii) shall not take any position before any governmental authority or
in any judicial proceeding that is inconsistent with such allocation. Seller and
Purchaser shall each timely file a Form 8594 with the U.S. Internal Revenue
Service in accordance with the requirements of Section 1060 of the Code.

 

2.03 Notwithstanding anything to the contrary in this Agreement, and subject to
the provisions of this Section 2.07, to the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Purchaser of any Asset would result in a violation of
applicable law, or would require the consent, authorization, approval or waiver
of any person or entity (a “Person”) who is not a party to this Agreement or an
affiliate of a party to this Agreement (including any governmental authority),
and such consent, authorization, approval or waiver shall not have been obtained
prior to the Closing, this Agreement shall not constitute a sale, assignment,
transfer, conveyance or delivery, or an attempted sale, assignment, transfer,
conveyance or delivery, thereof; provided, however, that the Closing shall occur
notwithstanding the foregoing without any adjustment to the purchase price on
account thereof. Following the Closing, Seller and Purchaser shall use
commercially reasonable efforts, and shall cooperate with each other, to obtain
any such required consent, authorization, approval or waiver, or any release,
substitution or amendment required to novate all liabilities and obligations
under any and all agreements of Seller included in the Assets or to obtain in
writing the unconditional release of all parties to such arrangements, so that,
in any case, Purchaser shall be solely responsible for such liabilities and
obligations from and after the Closing Date; provided, however, that neither
Seller nor Purchaser shall be required to pay any consideration therefor. Once
such consent, authorization, approval, waiver, release, substitution or
amendment is obtained, Seller shall sell, assign, transfer, convey and deliver
to Purchaser the relevant Asset to which such consent, authorization, approval,
waiver, release, substitution or amendment relates for no additional
consideration.

 

  2

 

 

3.00 PAYMENT OF THE PURCHASE PRICE; LOCK-UP

 

3.01 The purchase price shall be paid and satisfied in the following manner:

 



(a)

Purchaser shall deliver a certificate (or certificates) (each, a “Stock
Certificate”) representing the Sale Shares to the Seller as fully paid-up.



 

3.02 Should any change be made to the capital stock of the Purchaser by reason
of any stock split or combination of shares by way of share rollback, then
appropriate adjustments shall be made to the total number of Sale Shares,
however, such change shall preclude a dilution or enlargement to the value of
Sale Shares issued.

 

3.03 All Sale Shares shall be subject to the following lock-up restrictions
(prohibiting selling any shares of stock) during the 24 months following the
Closing: (a) all such shares will be locked up until 12 months after Closing,
and (b) for the 12 months thereafter, shareholders shall only be permitted to
sell up to 1/12th of their shareholdings per month only at prices greater than
$0.25 per share. All lock-up restrictions shall be removed after 24 months.

 

4.00 NAME CHANGES

 

Upon closing of this transaction: (a) Purchaser shall cause its name to be
changed to “SHARKREACH CORP.” or other such name as acceptable to the Board of
Directors of both Purchaser and Seller and (b) Seller shall cause its name to be
changed to SRI Seller Inc. or other such name as acceptable to the Board of
Directors of both Purchaser and Seller.

 

  3

 

 

5.00 REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller represents and warrants to the Purchaser as follows as of the
Closing, with the intent that the Purchaser shall rely thereon in entering into
this Agreement, and in concluding the purchase and sale contemplated herein.

 

5.01 Status of the Seller

 

The Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of Nevada, and has the power and capacity to own and
dispose of the Assets and to carry on the Seller's Business as now being
conducted by it and to enter into this agreement and carry out its terms to the
full extent.

 

5.02 Authority to sell

 

The execution and delivery of the Agreement and the completion of the
transactions contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Seller, and this Agreement
constitutes a legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

 

5.03 Sale will not cause default

 

To Seller’s knowledge, neither the execution and delivery of this Agreement, nor
the completion of the transactions contemplated herein will:

 



(a)

Violate any of the terms and provisions of the bylaws, articles of incorporation
or other organizational documents of the Seller, or any order, decree, statute,
regulation, covenant or restriction applicable to the Seller or any of the
Assets; or

(b)

Give any person the right to terminate, cancel or remove any of the Assets, save
to the extent the consent of third parties is required to assign the contracts;



 

5.04 Assets

 

The Seller owns and possesses and has a good and marketable title to the Assets
free and clear of all mortgages, liens, charges, pledges, security interest,
encumbrances or other claims whatsoever (collectively, “Encumbrances”). The
Seller owns and possesses, inter alia, the rights to the source and object
codes, if any, as set out in Schedule “A” free and clear of any and all
Encumbrances.

 

  4

 

 

5.05 Litigation

 

There is no action, lawsuit, litigation, order, decree, unsatisfied judgment,
penalty, award or administrative or governmental proceeding or inquiry
(collectively, “Actions”) pending or, to the knowledge of the Seller, threatened
against or relating to the Assets, nor does the Seller know of or have
reasonable grounds for believing that there is any basis for any such Action.

 

5.06 Compliance with laws

 

Seller is in compliance with all Laws (as defined below) applicable to the
conduct of the Seller’s Business as currently conducted or the ownership and use
of the Assets, except where the failure to be in compliance would not have a
material adverse effect.

 

As used herein, “Law” means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, decree, other requirement or
rule of law of any governmental authority.

 

5.07 Contracts.

 

Schedule “A” sets forth each contract, agreement, undertaking or other
arrangement to which Seller is a party or by which it is bound. Seller is not in
breach of, or default under, any such contract, agreement, undertaking or other
arrangement, except as would not be reasonably expected to have a material
adverse effect on Seller’s Business. Seller will cause Parties to contracts to
agree any assignment.

 

5.08 General

 



(a)

The Seller is not a “foreign person” as defined in Section 1445 of the Code;

(b)

The Seller owns and has the right to sell the items listed in Schedule “A”;

(c)

The Assets agreed to be bought and sold are sold free and clear of all
Encumbrances;

(d)

The Client List and Sale Pipeline is up to date and current;

(e)

Until the Closing Date, Seller shall not, without the written consent of
Purchaser, dispose of or encumber any of the assets or property to be sold
hereunder, with the exception of any transactions occurring in the ordinary
course of Seller’s Business. The undertaking and assets agreed to be bought and
sold will not be adversely affected in any material respect in any way, and
Seller will not do anything before or after closing to prejudice the Goodwill.



 

5.09 Taxes.

 

Except as would not have a material adverse effect, Seller has filed (taking
into account any valid extensions) all material tax returns with respect to
Seller’s Business required to be filed by Seller and has paid all taxes shown
thereon as owing. All taxes which Seller has been required to collect or
withhold have been duly collected or withheld and, to the extent required, have
been or will be duly paid to the proper governmental authority as and when due.
Seller is not currently the beneficiary of any extension of time within which to
file any material tax return other than extensions of time to file tax returns
obtained in the ordinary course of business.

 

  5

 

 

5.10 Brokers.

 

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement or any other transaction document based upon arrangements made by or
on behalf of Seller.

 

6.00 COVENANTS OF THE PARTIES

 

6.01 Delivery of Assets

 

The Seller agrees to deliver the Assets to the Purchaser on the Closing Date at
the offices of Sharkreach, Inc., in Manhattan Beach, California.

 

6.02 Insurance

 

From the date hereof until the time of receipt of the Assets by the Purchaser,
the Seller will maintain in full force and effect the policies of insurance in
respect of the Assets to the extent any such policies existed immediately prior
to the date hereof, and will otherwise preserve and safeguard the Assets.

 

6.03 Procure Consents

 

The Seller shall diligently take all reasonable steps required to obtain prior
to the time of Closing, all consents to the assignment of the contracts and
other of the Assets for which a consent is required.

 

6.04 Bulk Sales

 

The parties hereby waive compliance with the provisions of any bulk sales, bulk
transfer or similar laws of any jurisdiction that may otherwise be applicable
with respect to the sale of any or all of the Assets to Purchaser.

 

6.05 Transfer Taxes.

 

All transfer, documentary, sales, use, stamp, registration, value added and
other similar taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other transaction documents contemplated
hereby shall be borne and paid by Purchaser when due. Purchaser shall, at its
own expense, timely file any tax return or other document with respect to such
taxes or fees (and Seller shall cooperate with respect thereto as necessary).

 

7.00 REPRESENTATION AND WARRANTIES OF PURCHASER

 

The Purchaser represents and warrants to the Seller as follows as of the
Closing, with the intent that the Seller shall rely thereon in entering into
this Agreement, and in concluding the purchase and sale contemplated herein.

 

  6

 

 

7.01 Status of Purchaser

 

The Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of Nevada, USA and has the power and capacity to enter
into this Agreement and carry out its terms.

 

7.02 Authority to Purchase

 

The execution and delivery of this Agreement and the completion of the
transactions contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Purchaser and this Agreement
constitutes a legal, valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

7.03 Consents

 

To each Purchaser’s knowledge, neither the execution and delivery of this
Agreement, nor the completion of the transactions contemplated herein will
violate (a) any of the terms and provisions of the bylaws, articles of
incorporation or other organizational documents of Purchaser, or (b) any order,
decree, statute, agreement, regulation, covenant or restriction applicable to
Purchaser.

 

7.04 Shares

 



(a)

All issued and outstanding shares of Purchaser’s capital stock, including the
Sale Shares to be issued to Seller at Closing, have been duly authorized,
validly issued and are fully paid and nonassessable. None of the shares of
Purchaser’s capital stock were issued in violation of the Purchaser’s articles
of organization or bylaws or any agreement or in violation of the preemptive
rights of any Person.

(b)

Schedule “D” hereto contains a table setting forth Purchaser’s capitalization
immediately following the issuance to Seller of the Sale Shares. Except as set
forth on Schedule “D” and except with respect to the debentures described in
Article XII below: (i) there are no outstanding or authorized warrants, options,
subscriptions, convertible or exchangeable securities or other agreements
pursuant to which the Purchaser is or may become obligated to issue or sell any
capital securities; (ii) there are no outstanding or authorized share
appreciation, phantom stock or similar rights with respect to the Purchaser; and
(iii) no Person has any right to vote any of the shares of capital stock issued
by Purchaser.

(c)

The Purchaser shall, at the Closing Date, have 45,000,000 shares of capital
stock of all classes issued or outstanding, inclusive of all securities issued
under this Agreement.



 

  7

 

 

7.05 Litigation

 

There is no Action pending or, to the knowledge of Purchaser, threatened against
or relating to the Purchaser, nor does Purchaser know of or have reasonable
grounds for believing that there is any basis for any such Action.

 

7.06 Compliance with laws

 

Purchaser is in compliance with all Laws applicable to the conduct of the
Purchaser’s business as currently conducted and as proposed to be conducted
following the Closing, including all securities laws, except where the failure
to be in compliance would not have a material adverse effect.

 

7.07 Financial Statements.

 

Copies of the audited financial statements consisting of the Purchaser’s balance
sheet as at September 30 in each of the fiscal years 2013 and 2014 and the
related statements of profit and loss for the fiscal years then ended (the
“Financial Statements”) have been delivered or made available to Seller. The
Financial Statements fairly present in all material respects the financial
condition of the Purchaser as of the respective dates they were prepared and the
results of the operations of the Purchaser for the periods indicated. The latest
available balance sheet of the Purchaser as of March 31, 2015 is referred to
herein as the “Balance Sheet” and the date thereof as the “Balance Sheet Date.”
Purchaser has no liabilities that are required to be reflected on a balance
sheet prepared in accordance with GAAP, except for (a) liabilities disclosed,
reflected or reserved against on the Financial Statements, (b) liabilities
incurred since the Balance Sheet Date in the ordinary course of business, (c)
the debentures described in Article XII below, and (d) liabilities arising under
this Agreement. From the Balance Sheet Date until the Closing Date, Purchaser
has operated its business in the ordinary course of business in all material
respects and there has not been any material adverse change in the financial
condition, operations or business of Purchaser taken as a whole from that shown
on the Balance Sheet, or any material transaction or commitment effected or
entered into by Purchaser outside the ordinary course of business (except with
respect to those transactions contemplated by this Agreement and the other
transaction documents related hereto).

 

7.08 Contracts.

 

There are no contracts, agreements, undertakings or other arrangements to which
Purchaser is a party or by which it is bound. Purchaser is not in breach of, or
default under, any such contract, agreement, undertaking or other arrangement,
except as would not be reasonably expected to have a material adverse effect on
Purchaser.

 

7.09 Assets

 

The Purchaser owns and possesses and has a good and marketable title to its
assets free and clear of all Encumbrances.

 

  8

 

 

7.10 Taxes.

 

Except as would not have a material adverse effect, Purchaser has filed (taking
into account any valid extensions) all material tax returns with respect to
Purchaser required to be filed by it and has paid all taxes shown thereon as
owing. All taxes which Purchaser has been required to collect or withhold have
been duly collected or withheld and, to the extent required, have been or will
be duly paid to the proper governmental authority as and when due. Purchaser is
not currently the beneficiary of any extension of time within which to file any
material tax return other than extensions of time to file tax returns obtained
in the ordinary course of business.

 

7.11 Employees; Benefit Plans

 

Immediately prior to the Closing, Purchaser does not employ any Persons.
Purchaser has not established or maintained any employee benefit plans at any
time from its inception through and including the Closing Date.

 

7.12 Brokers.

 

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement or any other transaction document based upon arrangements made by or
on behalf of Purchaser.

 

8.00 SURVIVAL; INDEMNIFICATION

 

8.01 Survival.

 

All representations and warranties made by the parties to this Agreement or
pursuant hereto shall, unless otherwise expressly stated be and remain true at
Closing and shall, survive for twelve (12) months following the time of Closing.
None of the covenants or other agreements contained in this Agreement shall
survive the Closing Date other than those which by their terms contemplate
performance after the Closing Date, and each such surviving covenant and
agreement shall survive the Closing for the period contemplated by its terms.

 

8.02 Indemnification By Seller.

 

Subject to the other terms and conditions of this Article VIII, from and after
the Closing, Seller shall indemnify Purchaser, its affiliates (including Parent)
and its and their stockholders, officers, directors, employees, agents and
representatives (other than Seller and its shareholders) and their respective
successors and assigns (collectively, the “Purchaser Indemnitees”) against, and
shall hold the Purchaser Indemnitees harmless from and against, any and all
actual out-of-pocket losses, damages, liabilities, costs or expenses, including
reasonable attorneys’ fees (“Losses”) incurred or sustained by, or imposed upon,
the Purchaser Indemnitees based upon, arising out of, with respect to or by
reason of:

 



(a)

any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or the other transaction documents related
hereto;

(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or the other transaction
documents related hereto; or

(c)

any Excluded Asset.



 

  9

 

 

8.03 Indemnification By Purchaser.

 

Subject to the other terms and conditions of this Article VIII, from and after
the Closing, Purchaser shall indemnify Seller, its affiliates and its and their
members, stockholders, officers, directors, managers, employees, agents and
representatives and their respective successors and assigns (collectively, the
“Seller Indemnitees”) against, and shall hold the Seller Indemnitees harmless
from and against, any and all Losses incurred or sustained by, or imposed upon,
the Seller Indemnitees based upon, arising out of, with respect to or by reason
of:

 



(a)

any inaccuracy in or breach of any of the representations or warranties of
Purchaser contained in this Agreement or the other transaction documents related
hereto;

(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Purchaser pursuant to this Agreement or the other transaction
documents related hereto; or

(c)

any Assumed Liability.



 

8.04 Certain Limitations.

 

The party making a claim under this Article VIII is referred to as the
“Indemnified Party”, and the party against whom such claims are asserted under
this Article VIII is referred to as the “Indemnifying Party”. The
indemnification provided for in Section 8.02 and Section 8.03 shall be subject
to the following limitations:

 



(a)

The aggregate amount of all Losses for which an Indemnifying Party shall be
liable pursuant to Section 8.02(a) or Section 8.03(a), as the case may be, shall
not exceed the value of the Sale Shares (as measured at the time such claim is
made). For the avoidance of doubt, Seller may in its sole and absolute
discretion satisfy the amount of any such claim pursuant to the forfeiture and
cancellation of the number of Sale Shares equivalent to the dollar value of such
claim.

(b)

Payments by an Indemnifying Party pursuant to Section 8.02(a) or Section 8.03(a)
in respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received or reasonably expected to be
received by the Indemnified Party in respect of any such claim. The Indemnified
Party shall use its commercially reasonable efforts to recover under insurance
policies or indemnity, contribution or other similar agreements for any such
Losses prior to seeking indemnification under this Agreement.

(c)

In no event shall any Indemnifying Party be liable to any Indemnified Party for
any punitive, incidental, consequential, special or indirect damages, including
loss of future revenue or income, loss of business reputation or opportunity
relating to the breach or alleged breach of this Agreement, or diminution of
value or any damages based on any type of multiple.



 

  10

 

 



(d)

Each Indemnified Party shall take, and cause its Affiliates to take commercially
reasonable steps to mitigate any Loss subject to Sections 8.02(a) or 8.03(a), as
the case may be, upon becoming aware of any event which would reasonably be
expected to, or does, give rise thereto, including incurring costs only to the
minimum extent necessary to remedy the breach that gives rise to such Loss.

(e)

No party hereto shall be liable for any Losses based upon or arising out of any
inaccuracy in or breach of any of the representations or warranties of the other
party contained in this Agreement if such party had knowledge of such inaccuracy
or breach prior to the Closing.



 

8.05 Indemnification Procedures.

 



(a)

Third Party Claims. If any Indemnified Party receives notice of the assertion or
commencement of any action, suit, claim or other legal proceeding made or
brought by any Person (a “Third Party Claim”) against such Indemnified Party
with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party’s
expense and by the Indemnifying Party’s own counsel, and the Indemnified Party
shall cooperate in good faith in such defense. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 8.05(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right, at its own cost and expense, to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. Seller
and Purchaser shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
records relating to such Third Party Claim and furnishing, without expense
(other than reimbursement of actual out-of-pocket expenses) to the defending
party, management employees of the non-defending party as may be reasonably
necessary for the preparation of the defense of such Third Party Claim.



 

  11

 

 



(b)

Settlement of Third Party Claims. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into settlement of any Third
Party Claim without the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld or delayed), except as provided in
this Section 8.05(b). If an offer is made to settle a Third Party Claim without
leading to liability or the creation of a financial or other obligation on the
part of the Indemnified Party and provides, in customary form, for the
unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim, the Indemnifying Party
may settle the Third Party Claim upon the terms set forth in such offer to
settle such Third Party Claim. If the Indemnified Party has assumed the defense
pursuant to Section 8.05(a), it shall not agree to any settlement without the
written consent of the Indemnifying Party.

(c)

Direct Claims. Any claim by an Indemnified Party on account of a Loss which does
not result from a Third Party Claim (a “Direct Claim”) shall be asserted by the
Indemnified Party giving the Indemnifying Party prompt written notice thereof.
The failure to give such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses by reason of such
failure. Such notice by the Indemnified Party shall describe the Direct Claim in
reasonable detail, shall include copies of all material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been or may be sustained by the Indemnified Party. The Indemnifying
Party shall have 10 days after its receipt of such notice to respond in writing
to such Direct Claim. During such 10-day period, the Indemnified Party shall
allow the Indemnifying Party and its professional advisors to investigate the
matter or circumstance alleged to give rise to the Direct Claim, and whether and
to what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
such information and assistance (including access to the Indemnified Party’s
premises and personnel and the right to examine and copy any relevant accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 10-day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.



 

8.06 Tax Treatment of Indemnification Payments.

 

All indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the purchase price for tax purposes, unless
otherwise required by law.

 

8.07 Right to Assert Defenses and Rights.

 

Each of Parent and Purchaser hereby agrees that Seller shall have the right to
assert on its behalf, and Seller shall have the benefit of, any defense or right
included in the Assets in connection with Seller’s defense of any matter with
respect to which a Purchaser Indemnitee is seeking indemnification under this
Article VIII.

 

  12

 

 

8.08 Exclusive Remedies.

 

Subject to Section 24.00, the parties acknowledge and agree that their sole and
exclusive remedy with respect to any and all claims (other than claims arising
from fraud on the part of a party hereto in connection with the transactions
contemplated by this Agreement) for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement, shall be pursuant to the indemnification
provisions set forth in this Article VIII. In furtherance of the foregoing, each
party hereby waives, to the fullest extent permitted under Law, any and all
rights, claims and causes of action for any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or otherwise
relating to the subject matter of this Agreement it may have against the other
parties hereto and their affiliates and each of their respective representatives
arising under or based upon any Law, except pursuant to the indemnification
provisions set forth in this Article VIII. Nothing in this Section 8.08 shall
limit any Person’s right to seek and obtain any equitable relief to which any
Person shall be entitled pursuant to Section 24.00 or to seek any remedy on
account of any fraud by any party hereto.

 

9.00 CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLER

 

9.01 Conditions to Obligations of the Seller. All obligations of the Seller
under this Agreement are subject to the fulfillment, prior to or at the time of
closing, of the conditions hereinafter enumerated:

 



(a)

All consents or approvals required to be obtained by the Seller for the purpose
of selling, assigning or transferring the Assets have been obtained, provided
that this condition may only be relied upon by the Seller if the Seller has
diligently exercised its best efforts to procure all such consents or approvals
and the Parent and Purchaser have not waived the need for all such consents and
approvals;

(b)

The Purchaser has delivered validly approved and executed Board and shareholder
resolutions approving this Agreement, the issuance of the Sale Shares, and the
transactions contemplated herein;

(c)

Purchaser’s representations and warranties hereunder are true and correct as of
the Closing Date;

(d)

Purchaser has fulfilled and satisfied all its covenants, agreements, and other
obligations hereunder on or prior to the Closing Date, including its obligations
under Section 12.01 below;

(e)

Purchaser has duly executed and delivered all other transaction documents
related hereto required to be executed by such party and Seller has otherwise
received all other closing deliveries required to be delivered by such party
hereunder;



 

  13

 

 



(f)

No material adverse event with respect to the Parent or Purchaser or its
business has occurred or is continuing;

(g)

There shall not be in effect any injunction or other order issued by a court of
competent jurisdiction restraining or prohibiting the consummation of the
transactions contemplated by this Agreement. In addition, there shall be no
judicial or administrative actions, proceedings or investigations pending or, to
the knowledge of the Seller, threatened, which question the validity of this
Agreement or any action taken or to be taken by the Parent or Purchaser or the
Seller in connection herewith; and

(h)

The key employees of Seller, including Steve Smith, Jamie Allen and Steve Moriya
shall have entered into exclusive employment or consulting contracts, with a
minimum term of three (3) years, with Purchaser, such agreements to be on terms
mutually acceptable to Purchaser and such employees.



 

9.02 Conditions to Obligations of Parent and Purchaser. All obligations of
Purchaser under this Agreement are subject to the fulfillment, prior to or at
the time of closing, of the conditions hereinafter enumerated:

 



(a)

All consents or approvals (including all regulatory approvals) required to be
obtained by Purchaser in order to undertake its obligations hereunder have been
obtained, provided that this condition may only be relied upon by any such party
if it has diligently exercised its best efforts to procure all such consents or
approvals and the Seller has not waived the need for all such consents and
approvals;

(b)

The key employees of Seller, including Steve Smith, Jamie Allen and Steve Moriya
shall have entered into exclusive employment or consulting contracts, with a
minimum term of three (3) years, with Purchaser, such agreements to be on terms
mutually acceptable to Purchaser and such employees;

(c)

Seller shall deliver validly executed Board and shareholder resolutions
approving this Agreement;

(d)

Seller’s representations and warranties hereunder are true and correct as of the
Closing Date;

(e)

Seller has fulfilled and satisfied all its covenants, agreements, and other
obligations hereunder on or prior to the Closing Date;

(f)

Seller has duly executed and delivered all other transaction documents related
hereto required to be executed by Seller and Purchaser has otherwise received
all other closing deliveries required to be delivered by Seller hereunder;

(g)

No material adverse event with respect to Seller or the Seller’s Business has
occurred or is continuing; and



 

  14

 

 



(h)

There shall not be in effect any injunction or other order issued by a court of
competent jurisdiction restraining or prohibiting the consummation of the
transactions contemplated by this Agreement. In addition, there shall be no
judicial or administrative actions, proceedings or investigations pending or, to
the knowledge of Purchaser, threatened, which question the validity of this
Agreement or any action taken or to be taken by the Purchaser or the Seller in
connection herewith.



 

10.00 CLOSING

 

10.01 Subject to the terms and conditions hereof, the purchase and sale of the
Assets shall be consummated at a closing (the “Closing”) to be held on October
31, 2015 or any other date mutually agreed upon between the parties (the
“Closing Date”) at the offices of Sharkreach, Inc. in Manhattan Beach,
California, or at such other place as mutually agreed among the parties. The
Closing shall be deemed effective as of 11:59 p.m. Pacific Standard Time on the
Closing Date.

 

10.02 Documents to be delivered by the Seller

 

At the closing the Seller shall deliver or cause to be delivered to the
Purchaser:

 



(a)

All deeds of conveyance, bills of sale, transfer and assignments in form and
content mutually agreed by the parties, appropriate to effectively vest a good
and marketable title to the Assets in the Purchaser to the extent contemplated
by this Agreement, and immediately registerable in all places where registration
of such instruments is required.

(b)

The Assets; and

(c)

Certified copies of such resolutions of the shareholders and directors of the
Seller as are required to be passed to authorize the execution, delivery and
implementation of this Agreement and of all documents to be delivered by the
Seller pursuant thereto.



 

10.03 Documents to be delivered by the Purchaser

 

At the closing the Purchaser shall deliver, or cause to be delivered, to the
Seller the Sale Shares.

 

11.00 TERMINATION

 

11.01 Termination.

 



(a)

Right to Terminate. Notwithstanding anything in this Agreement to the contrary,
this Agreement may be terminated:



 



 

(i)

by Purchaser and Seller by mutual consent;



 

  15

 

 



 

(ii)

by Seller, on the one hand, or by Purchaser, on the other hand, if the Closing
shall not have occurred on or before November 1, 2015, provided that the right
to terminate this Agreement under this Section 11.01(a)(ii) shall not be
available to (A) Seller if Parent and Purchaser has each fulfilled its
obligations with respect to Section 12.01 below or (B) either party whose
misrepresentation, breach of warranty or failure to fulfill any obligation under
this Agreement has been the cause of; or resulted in, the failure to consummate
the Closing on or before such date;

 

 

(iii)

by Seller, on the one hand, or by Purchaser, on the other hand, if there has
occurred a material breach, failure to fulfill, or default on the part of the
other party of any covenant or agreement contained herein that cannot be, or has
not been, cured within thirty (30) days of its occurrence; or

 

 

(iv)

by Seller, on the one hand, or by Purchaser, on the other hand, if consummation
of the transactions contemplated hereby would violate a final non-appealable
order of a federal or state court; or there shall be any action taken, or any
Law or order enacted, promulgated or issued or deemed applicable to the
transactions contemplated hereby by any governmental authority which would make
the consummation of the transactions contemplated under this Agreement illegal.



 



(b)

Good Faith Performance. No party shall be entitled to exercise any unilateral
right of termination pursuant to Section 11.01(a) if such party shall not have
performed diligently and in good faith the obligations required to be performed
by such party hereunder prior to the date termination is sought.



 

11.02 Effect of Termination.

 

In the event of the termination of this Agreement pursuant to Section 11.01,
this Agreement shall forthwith become void, and there shall be no liability or
further obligation on the part of any party hereto or its officers, directors,
members or shareholders. Notwithstanding the foregoing sentence, (a) the
provisions of Sections 14, 15, 17.01, 17.03, and 18 through 25 shall remain in
full force and effect and survive any termination of this Agreement; and (b)
each party shall remain liable for any breach of this Agreement prior to its
termination.

 

12.00 Loans

 

Prior to, concurrent with, or following closing of the transaction, the
Purchaser shall provide the following financing to Seller:

 

12.01 First Loan

 

On or before September 30, 2015, Purchaser shall provide, a loan to Seller in
the amount of $150,000. The Loan will be forgiven upon closing of the agreement
In the event the agreement is not completed on or before December 31, 2015 the
$150,000 loan shall be converted into Equity of the seller.

 

  16

 

 

12.02 Subsequent Funding

 

Subject to the condition that the Closing has previously taken place, Purchaser
shall on a best efforts basis raise additional capital in the following minimal
amounts and within 5 working days of the outlined:

 

$100,000 USD on November 1, 2015

$100,000 USD on January 1, 2016

$100,000 USD on March 1, 2016

 

13.00 FURTHER ASSURANCES

 

The parties hereto shall execute such further and other documents and do such
further and other things as may be necessary to carry out and give effect to the
intent of this Agreement.

 

14.00 NOTICE

 

All notices required or permitted to be given hereunder shall be in writing and
shall be (a) delivered by messenger, (b) delivered by a recognized overnight
courier service, (c) sent by registered or certified mail (postage prepaid,
return receipt requested) or (d) sent by email, facsimile or other written form
of electronic communication (with an electronic copy thereof delivered in
accordance with clause (a), (b) or (c) of this Section 14.00) to the parties at
their respective addresses set forth in the preamble hereto, or at such other
address as such party may designate in writing from time to time.

 

15.00 ENTIRE AGREEMENT

 

This Agreement together with all other transaction documents executed in
connection herewith constitutes the entire Agreement between the parties and
supersedes all other agreements and understandings with respect to the subject
matter hereof, including without limitation the Binding Term Sheet dated August
14, 2015 entered into by Parent and Seller. There are no representations or
warranties, express or implied, statutory or otherwise other than as expressly
set forth or referred to herein or in such other transaction documents.

 

16.00 TIME OF THE ESSENCE

 

Time shall be of the essence in this Agreement

 

  17

 

 

17.00 GENERAL

 

17.01 Confidentiality

 

In the event Purchaser fails to complete the Transaction, Purchaser will
undertake to keep absolutely confidential all information, data and
documentation obtained, prepared, received and/or knew (regardless how this
occurs) related to Seller, or its assets (the “Confidential Information”).

 

17.02 Co-Operation

 

Each party and its representatives agree to cooperate fully with the other party
and its representatives in completing due diligence on Seller, Purchaser and the
Assets, and will furnish such other party’s representatives with all available
information and data concerning the concession.

 

17.03 Regulatory Costs

 

It is anticipated that in accordance with regulatory requirements, Purchaser may
have to complete reports and reviews, including for or on behalf of Seller a
technical review report and/or examination of the Assets and audited financial
statements. If so, such reports, reviews and audited financial statements will
be completed at Purchaser’s expense

 

17.04 Directors

 



(a)

Steve A. Smith agrees that he shall, if so requested by the Board of Directors
of Purchaser, act as a director and/or officer of Purchaser, both before and
after the Closing, and that he will co-operate reasonably, including completing
appropriate forms for this purpose.

(b)

The Board of Directors of Purchaser shall initially (for a period of 12 months
following Closing) be composed of three (3) persons. One (1) director will be
appointed at the discretion of the Purchaser, one (1) director will be nominated
by the Seller, and one (1) director will be mutually agreed upon by the
Purchaser and Seller. Upon completion of the 12 month period following Closing,
Purchaser’s Board of Directors will be elected at the discretion of all
investors in Purchaser as per its Articles of Incorporation and other
organizational documents.



 

17.05 Non-competition

 

The Seller represents and warrants that:

 



(a)

It shall not, for a period of five (3) years from Closing, and without the
express written authorization of the Purchaser, engage in any business,
operations, or activities, alone or in partnership or association with other
party that may compete with the Seller’s Business, and that it shall not receive
any compensation or hold any interest in, any other company or entity which may
compete with the Seller’s Business (the “Non-Competition Clause”).

(b)

It shall cause its employees, officers and directors to abide by and also
observe the NonCompetition Clause;

(c)

It shall indemnify and hold harmless in accordance with the indemnity provisions
of this Agreement, the Purchaser for any loss that may arise from a breach of
the NonCompetition Clause.



 

  18

 

 

18.00 APPLICABLE LAW

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada.

 

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF CALIFORNIA IN EACH CASE LOCATED IN THE
COUNTY OF LOS ANGELES, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

19.00 SUCCESSOR AND ASSIGNS

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successor and assigns; provided, however, that no
party shall assign or delegate any of the rights or obligations under this
Agreement (whether by merger, operation of law or otherwise) without the prior
written consent of the other party hereto, and any such purported assignment or
delegation without such consent shall be void and of no effect. Nothing in this
Agreement, express or implied, shall confer upon any Person other than a party
to this Agreement or a party’s permitted successors and assigns, any rights or
remedies of any nature or kind whatsoever under or by reason of this Agreement
except, with respect to Article VIII, to the extent that certain third-parties
are expressly covered as Purchaser Indemnitees or Seller Indemnitees.

 

  19

 

 

20.00 SEVERABILITY

 

Should any part of this agreement be declared or held invalid for any reason,
such validity shall not affect the validity of the remainder which shall
continue in full force and effect and be construed as if this agreement had been
executed without the invalid portion and it is hereby declared that the
intention of the parties hereto that this agreement should have been executed
without reference to any portion which may, for any reason, be hereafter
declared or held invalid.

 

21.00 EXECUTION OF AGREEMENT

 

This Agreement may be executed in several parts in the same form and such parts
as so executed shall together form one original agreement, and such parts, if
more than one, shall be read together and construed as if all the signing
parties hereto had executed one copy of this Agreement. Executed copies of the
signature pages of this Agreement sent by facsimile or transmitted
electronically in Portable Document Format or any similar format, shall be
treated as originals, fully binding and with full legal force and effect, and
the parties waive any rights they may have to object to such treatment.

 

22.00 LEGAL ADVICE

 

The parties acknowledge that the law firm of Forstrom Jackson has prepared this
agreement and in doing so is acting only for Purchaser in this transaction and
not for the Seller. The Seller acknowledges and agrees to seek independent legal
advice as to its rights under this agreement.

 

23.00 CAPTIONS

 

The captions appearing in this Agreement are inserted for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

24.00 SPECIFIC PERFORMANCE.

 

The parties agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.

 

25.00 AMENDMENT AND MODIFICATION; WAIVER.

 



(a)

This Agreement may be amended, modified, supplemented or restated only by a
written instrument executed by the parties hereto. The terms of this Agreement
may be waived only by a written instrument executed by the party waiving
compliance.

(b)

The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent or other breach,
whether or not similar, and no such waiver shall operate or be construed as a
continuing waiver unless so provided.

(c)

No delay on the part of any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.



 

[Signatures to appear on following page]

 



  20

 



 


IN WITNESS WHEREOF the parties hereto have executed this Asset Purchase
Agreement as of the day and year first above written.

 

 



SHARKREACH, INC.

 

 

 

/s/ Steve Smith

 

Steve Smith, Jr., President

 

 

 

ONLINE SECRETARY INC.

 

 

 

/s/ Troy Grant

 

President, Troy Grant

 



 



  21

 



 

SCHEDULE “A”

 

INCLUDED ASSETS

 



1.

The going concern business and operations of SHARKREACH INC. (“SRI”), including
all of the undertaking and all assets owned by SRI in connection with the
Influencer Owned Native Advertising network business carried on as SHARKREACH
Inc. at 1219 Morningside Dr, Suite 100, Manhattan Beach, California, 90266,
United States (the “Business”).

2.

The Business shall include, without limiting the generality of the foregoing:

a)

The client lists of SRI in connection with the Business (“Client List”) and Sale
Pipeline of booked and projected campaigns more particularly described in
Schedule “B” (the “Sale Pipeline”);

b)

All saleable stock in trade (the “stock in trade”);

c)

All useable parts and supplies (the “parts and supplies”);

d)

All leasehold interest in the lease held by the Vendor for the lease of the
premises where the Business is carried out at 1219 Morningside Drive, Ste. 100,
Manhattan Beach, Calif. (the “Lease”);

e)

The Goodwill of the business together with the exclusive right to the Purchaser
to represent itself as carrying on the Business in succession to SRI and to use
the Business, style of the business, and variations in the Business to be
carried on by the Purchaser (the “Goodwill”).

3.

The name SHARKREACH or SHARKREACH INC., and any variations on that name,
together with any other names under which SRI or the Business operates or
functions in any way (the “Name”).

4.

All media, websites, app accounts, blogs, social media, media or distribution or
communication channels, or any other means of communication and / or exposure
used by, or associated with, SRI and the conduct of the Business, or the use of
the Name.

5.

All contracts, contacts, associations, or relationships with people,
celebrities, companies, associations, partnerships, or entities of any kind that
are used to drive the Business or be used or portrayed as Influencers



 

  22

 

 

EXCLUDED ASSETS

 

The following Assets are expressly excluded from the purchase and sale, and are
intended to be the sole and only assets so excluded:

 

Universal “Straight Outa Compton” Campaign Proceeds pursuant to invoices issued
to date in approximate total amount of $49,000(US).

 

  23

 


Schedule “B”

 

[confidential treatment requested]

 

 

 

  24

 

 

Schedule “C”

 

LEFT INTENTIONALLY BLANK

 

 

 

  25

 

 

Schedule “D”

 

Post-Closing CAP Table

 



Authorized Capital Structure

200,000,000 share of common stock; $0.001 par value

Issued and Outstanding Pre-Asset Purchase

20,250,000

Issued in Conjunction with APA

24,750,000

Total Issued and Outstanding on Completion of APA

45,000,000

 

 

 

 

26

--------------------------------------------------------------------------------